Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “at least partially”. The term “partially” in claim 1 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 13 and 14 state “…wherein said at least one well comprises between 4 and 12 wells; wherein said at least one well comprises between 6 and 10 wells.” The examiner notes that as claim 1 defines that a space has one hole. The examiner notes how can a spacer with one hole “correspond” to 4-12 wells?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-15 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Niederauer (US 20140276196)
Regarding claim 1-10, 13-15, Niederauer discloses:
1. An allergy testing device, comprising: 
a protective tray (202) having formed therein at least one well (208), said at least one well (208) adapted to hold an allergen substance (paragraph 0065); 
a spacer (210) having formed therein at least one hole; said at least one spacer hole corresponding to said at least one well of said protective tray (paragraph 0065); and 
a prong array (lancets 212) having at least one prong (wherein a lancet as is well-known has at least one prong e.g. the lancet point can be considered a prong), said at least one prong being at least partially disposed through said at least one spacer hole (“deliver layer 210 has a plurality of lancets…”, paragraph 0065) and into said at least one well (208) (“…plurality of lancets 212 which correspond to the plurality of allergen chambers 208…lancets 212 are configured to deliver allergen from the allergen chamber to a patient’s skin”, paragraph 0065);
said at least one well (208) remaining intact until said protective tray is removed from said allergy testing device (paragraph 0065-0066); 
wherein, when said protective tray (202) is removed from said allergy testing device, said at least one prong is adapted to percutaneously apply the allergen substance to a patient’s skin (212) (paragraph 0069) without puncturing said at least one well (wherein the examiner notes that the lancet 212 does not puncture the well to percutaneously apply the allergen substance, but rather piercing elements 228 open the allergen chambers 208 and allows allergen to enter into the openings 218 in lancets 212. The allergens pass through the lancets and are delivered to the patient’s skin.”, paragraph 0069). 
2. The allergy testing device of Claim I, further comprising: a label material (232) disposed between said protective tray and said spacer, said label material having at least one hole formed therein, said at least one label material hole corresponding to said at least one well (paragraph 0067).  
3. The allergy testing device of Claim 2, wherein said at least one prong (212) is disposed at least partially through said at least one label hole (paragraph 0061-0064, 0067, 0069)
4. The allergy testing device of Claim 2, wherein the label material is clear (paragraph 0061-0064, 0069).   
5. The allergy testing device of Claim 2. wherein the label material comprises a measuring indicator corresponding to said at least one well, said measuring indicator enabling a user to measure a patient's skin reaction to the allergen substance (Fig 9, 11-12) 
6. The allergy testing device of Claim 5, wherein the measuring indicator is linear (Fig 9, 11)  
7. The allergy testing device of Claim 5, wherein the measuring indicator is circular (Fig 9, 11)
8. The allergy testing device of claim 2, wherein the label material is adapted to produce a temporary tattoo on a patient's skin, said temporary tattoo corresponding to said at least one well (paragraph 0061-0064, 0069).  
9. The allergy testing device of Claim 1, further comprising: a cover (236) disposed adjacent said prong array on a side of said prong array opposite said spacer (paragraph 0013).
10. The allergy testing device of Claim I, wherein the protective tray comprises at least one pull tab extending from a side edge thereof (area located near 204) (Fig 13)
13. The allergy testing device of Claim 1, wherein said at least one well comprises between 4 and 12 wells (Fig 13).
14. The allergy testing device of Claim 1. wherein said at least one well comprises between 6 and 10 wells (Fig 13).
15. The allergy testing device of claim 1, wherein the allergy testing device is rectangular in shape (Fig 13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederauer (Fig 13-18) in view of Niederauer (Fig 1-12)
Regarding claim 11, Niederauer (Fig 13-18) is silent regarding the allergy testing device of Claim 1, wherein said at least one prong having spike set, said spike set including at least one spike element, wherein said at least one spike element of said at least one spike set is inclined inwardly.  
Niederauer (Fig 1-12) teaches the allergy testing device of Claim I, wherein said at least one prong having spike set, said spike set including at least one spike element, wherein said at least one spike element of said at least one spike set is inclined inwardly (as seen in Fig 4-6 as a serrated needle edge there are portion which incline inwardly and outwardly).  The substitution of one known element (lancet with at least one prong) as taught by Niederauer (Fig 13-18) for the prong/spike set as taught by Niederauer (Fig 1-12) would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely equivalent puncture means having inclined/declined surfaces. In addition, Niederauer (Fig 1-12) has also been taught to have the benefit of allowing for skin abrasion and assisting with delivery of the allergen to the epidermis. 
Regarding claim 12, Niederauer is silent regarding the allergy testing device of Claim 1, said at least one prong having a spike set, said spike set including at least one spike element, wherein said at least one spike element of said at least one spike set is inclined outwardly. Niederauer (Fig 1-12) teaches the allergy testing device of Claim 1, said at least one prong having a spike set, said spike set (228 and 212) including at least one spike element, wherein said at least one spike element of said at least one spike set is inclined outwardly (as seen in Fig 4-6 as a serrated needle edge there are portion which incline inwardly and outwardly).  The substitution of one known element (lancet with at least one prong) as taught by Niederauer (Fig 13-18) for the prong/spike set as taught by Niederauer (Fig 1-12) would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely equivalent puncture means having inclined/declined surfaces. In addition, Niederauer (Fig 1-12) has also been taught to have the benefit of allowing for skin abrasion and assisting with delivery of the allergen to the epidermis.
Regarding claim 16, Niederauer does not expressly disclose wherein the allergy testing device is circular in shape. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use an allergy testing device that is circular in shape, since it has been held to be within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the amended grounds of rejection due to the amendments changing the scope of the claims does not rely on the references teaching applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner took a different position based on the prior claim recitations as argued in the remarks filed 6/29/2022. Those remarks do not apply to the updated interpretation allowed for with the current newly made scope changing amendments. 
Regarding applicant’s arguments, claims 13-14 stand rejected. Claim 1 requires at least one spacer hole to correspond to at least said one well. Do dependent claims 13 and 14 require 4-12/6-10 wells to correspond to at least one spacer hole or to an equivalent amount of spacer holes?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791